Citation Nr: 1420825	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to a tooth disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In a June 2012 rating decision, the RO confirmed and continued the previous denial of entitlement to service connection for a heart disorder. 

In an October 2013 rating decision, the RO continued a 10 percent disability rating for bilateral hearing loss, determined that no new and material evidence had been presented sufficient to reopen claims for entitlement to service connection for a low back disorder and for a tooth disorder, and denied entitlement to service connection for PTSD and sleep apnea.

In February 2014, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing has been associated with the record. 

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran has submitted lay statements, VA medical records, his DD form 214, and his DD form 96 since the most recently issued supplemental statement of the case.  The Board is required to return pertinent additional evidence that is not accompanied by a waiver of consideration of the agency of original jurisdiction (AOJ).  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issues.  38 C.F.R. § 20.1304 (2013).  The Veteran, through his representative, indicated at his hearing that he wished to waive AOJ consideration of the new evidence.  In addition, as his evidence is cumulative or duplicative of information already in the claims file, the Board finds it is not pertinent to the issue on appeal.  Therefore, the case does not require return to the AOJ as a result.

The claim for service connection for a heart disorder was previously denied in an unappealed April 2010 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the law makes clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The issues of whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a low back disorder, or a tooth disorder, entitlement to service connection for PTSD and sleep apnea and entitlement to a disability rating in excess of 10 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a heart disorder was originally denied in an April 2010 rating decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

2.  The evidence submitted since the April 2010 RO decision is cumulative of the record at the time of the prior final denials of service connection for a heart disorder, and/or does not raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

1.  An April 2010 rating decision denying the claims of entitlement to service connection for a heart disorder final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  Since the April 2010 RO decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for a heart disorder; these claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In a pre-adjudication letter dated in November 2011, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess and Kent. Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
The Veteran's service treatment records are 'fire-related' (i.e., destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri).  Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board's analysis has been undertaken with this heightened duty in mind. 

Post-service private medical records, VA medical records, VA examination reports and lay statements have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Board notes that VA is not required to provide a medical examination to a Veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, the evidence of record since the last final decision does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a heart disorder even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in February 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veterans Law Judge identified the issue on appeal.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.'  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

The Board has a legal duty to address the 'new and material evidence' requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran was denied entitlement to service connection for a heart disorder in the April 2010 rating decision.  As the Veteran did not submit new and material evidence or a notice of disagreement within a year of this decision, the decision is final.  See 38 U.S.C.A. § 7105(b)-(c), (d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b).

The Board notes that it has been determined that the Veteran's service records were unavailable and were fire-related.  The evidence at the time of the April 2010 rating decision did include the Veteran's DD form 96, dated in February 1957, which indicated the Veteran served in the Pictorial Program of the White Sands Signal Corps Agency since September 1956.  Other evidence associated with the Veteran's claims file at the time of the last final denial included, but was not limited to, VA and private treatment records and lay statements.  The April 2010 rating decision denied the Veteran's claim based on a finding that this evidence did not show that the Veteran's heart disorder, which preexisted service, was permanently worsened while the Veteran was on active duty.  The RO additionally stated that the Veteran's heart disorder was not incurred in or caused by military service.  Therefore, new and material evidence addressing these bases is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

The evidence that has been submitted since the April 2010 rating decision includes the Veteran's DD form 96; however, this record is not new, as it was present in the claims file at the time of the April 2010 rating decision. 

The Veteran's representative submitted a statement and information in October 2011, indicating that the White Sands Signal Corps Agency was "America's Rocket Program" and contending that the Veteran's exposure to this rocket testing would have aggravated his delicate heart.  

The Veteran submitted statements in November 2011, May 2012, June 2012, April 2013, June 2013, August 2013, and January 2014.  In addition, the Veteran testified at a Board hearing in February 2013.  The Veteran has essentially claimed that his heart disorder increased in severity during service.  The additional evidence is cumulative to the evidence the Veteran submitted with his initial claim.  The Veteran's repeated assertions concerning the incurrence and aggravation of his heart disorder are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Of note, at his hearing, the Veteran alleged that he had his first pacemaker implanted shortly after service in 1957.  This statement conflicts with all of the other contentions put forth by the Veteran with regard to the implantation of his first pacemaker, and does not coincide with the medical evidence of record.  In addition, the statement, on its face, cannot be considered credible as the first pacemaker was not implanted into a human being in the United States until 1960.  http://www.ncbi.nlm.nih.gov/pubmed/21391322.  As such, this evidence cannot be considered material to the Veteran's claim.

The Veteran has contended that he has had ongoing treatment for his heart disorder since the April 2010 rating decision.  He has alleged that he has undergone heart surgeries, including a triple bypass surgery and surgeries to replace/repair his pacemaker.  VA medical records reflecting treatment from support his contention of ongoing treatment for his heart disorders.  

While these records are new, they merely reflect that the Veteran is undergoing ongoing treatment for his heart disorder, and do not provide any additional evidence to the essential issue relevant to the Veteran's petition to reopen his claim; i.e., competent evidence tending to show an increase in heart pathology during service.  

The Board finds that the Veteran's lay statements and medical records showing ongoing treatment for his heart disorder cannot be considered 'material' because they are cumulative of the evidence already of record documenting his preexisting heart disorder, his allegations regarding his entrance into service, and his current ongoing treatment for his heart disorders.  

Moreover, while the Board acknowledges that the Veteran, and his representative, are presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that either one is competent to opine on complex medical questions such as the etiology or aggravation of his heart disorders.

The Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id . See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

However, as indicated above, in the current appeal the Veteran has not provided competent, credible evidence concerning his preexisting heart disorder which was not reiterative of the evidence previously of record.  Accordingly, his contentions made during the current appeal may not be deemed to be material. Shade, supra.

The Veteran was provided with a VA examination in March 2013.  The examiner found that the Veteran's heart disorder preexisted service, and was not aggravated by service.  This evidence is new, as it was not before the RO at the time of the April 2010 rating decision.  However, the examiner's findings do not help to substantiate the claim on appeal-in fact, his opinion weighs against the Veteran's claim.  Therefore, this evidence is not considered material.

The Veteran has been accorded ample opportunity to submit new and material evidence but has failed to do so.  38 U.S.C.A. § 5107(a).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for a heart disorder, may not be reopened.  The benefit sought on remains denied.


ORDER

The petition to reopen the previously denied claim of entitlement to service connection for a heart disorder is denied.


REMAND

In an October 2013 rating decision, the RO continued a 10 percent disability rating for bilateral hearing loss, determined that no new and material evidence had been presented sufficient to reopen claims for entitlement to service connection for a low back disorder and for a tooth disorder, and denied entitlement to service connection for PTSD and sleep apnea.  In January 2014, the Veteran submitted a notice of disagreement with this decision.  These matters must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to these issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Action should be taken pursuant to 38 C.F.R. § 19.26 in response to the January 2014 notice of disagreement to issue a statement of the case pertaining to the issues included in the October 2013 rating decision, so the Veteran may have the opportunity to complete the appeal by filing a substantive appeal.  Thereafter, if a timely substantive appeal is filed, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


